Case 1:20-cv-23765-RNS Document 4 Entered on FLSD Docket 09/25/2020 Page 1 of 3




                              United States District Court
                                        for the
                              Southern District of Florida

 Darlene Causey, Plaintiff,               )
                                          )
 v.                                       ) Civil Action No. 20-23765-Civ-Scola
                                          )              In Admiralty
 Royal Caribbean Cruises, LTD.,           )
 Defendant.                               )

                      Order Dismissing Complaint and
           Granting Motion for Leave to Proceed In Forma Pauperis
         This matter is before the Court upon Plaintiff Darlene Causey’s
 application to proceed in forma pauperis. (ECF No. 3.) Having reviewed the
 motion, the record, and the relevant legal authorities, the Court grants
 Causey’s motion to proceed without prepaying her fees or costs (ECF No. 3);
 however, the Court dismisses her complaint, without prejudice, for the
 reasons set forth below.
         Causey’s complaint, filed pro se, relates to a seven-day trip she took, in
 September 2019, aboard Defendant Royal Caribbean Cruises, LTD.’s Liberty of
 the Seas. (Compl., ECF No. 1.) Causey says that, while she was using the
 restroom near ship’s Windjammer Cafe, the toilet she was sitting on broke off
 the wall, falling on top of her, “crushing the right side of her body[,] injuring
 her leg, ankle, knee[,] and hip.” (Id. at ¶ 11.) Based on her injuries, she sets
 forth one count of negligence against Royal Caribbean, submitting the cruise
 line was negligent in failing to inspect and repair “weather caus[ed] damage to
 the metal surface and fixtures on the ship.” (Id. at ¶ 19.) She explains further
 that according to “ASME standards, wall hung toilets should be inspected
 periodically for deterioration and corrosion as a safety precaution.” (Id. at ¶ 20.)
 She also alleges “the ASME standard requires that a toilet support at least 500
 lbs.” (Id. at ¶ 21(b).)
         28 U.S.C. § 1915(e)(2)(B) confers discretion on a district court to dismiss
 an in forma pauperis action if certain defects are evident from the complaint:
       Notwithstanding any filing fees, or any portion thereof, that may
       have been paid, the court shall dismiss the case at any time if the
       court determines that . . . the action . . . (i) is frivolous or
       malicious; (ii) fails to state a claim on which relief may be granted;
       or (iii) seeks monetary relief against a defendant who is immune
       from such relief.
Case 1:20-cv-23765-RNS Document 4 Entered on FLSD Docket 09/25/2020 Page 2 of 3




 The same standard as a dismissal under Federal Rule of Civil Procedure
 12(b)(6) governs a dismissal under § 1915(e)(2)(ii). Mitchell v. Farcass, 112 F.3d
 1483, 1490 (11th Cir. 1997). Dismissal for failure to state a claim is
 appropriate when the facts as pleaded do not state a claim for relief that is
 “plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).
 Additionally, § 1915 requires dismissal when the legal theories advanced are
 “indisputably meritless,” Nietzke v. Williams, 490 U.S. 319, 327 (1989); when
 the claims rely on factual allegations which are “clearly baseless,” Denton v.
 Hernandez, 504 U.S. 25, 32 (1992); or, when it appears that the plaintiff has
 little or no chance of success, Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir.
 2001).
         Based on the allegations set forth in Causey’s complaint, the Court finds
 she has failed to state a claim upon which relief may be granted. “Maritime law
 governs actions arising from alleged torts committed aboard a ship sailing in
 navigable waters.” Tesoriero v. Carnival Corp., 965 F.3d 1170, 1177 (11th Cir.
 2020). Under maritime law, a shipowner owes a passenger a duty of ordinary
 reasonable care under the circumstances. Id. at 1322; Kermarec v. Compagnie
 Generale Transatlantique, 358 U.S. 625 (1959). Accordingly, “[a] cruise line is
 not liable to passengers as an insurer, but instead is liable to passengers only
 for its negligence.” Tesoriero, 965 F.3d at 1178. To establish a maritime
 negligence claim, a cruise passenger must establish “(1) the defendant had a
 duty to protect the plaintiff from a particular injury, (2) the defendant breached
 that duty, (3) the breach actually and proximately caused the plaintiff's injury,
 and (4) the plaintiff suffered actual harm.” Id. With respect to the scope of a
 cruise ship’s duty to its passengers, the standard of ordinary reasonable care
 under the circumstances requires, “as a prerequisite to imposing liability, that
 the carrier have had actual or constructive notice of the risk-creating condition,
 at least so long as the menace is one commonly encountered on land and not
 clearly linked to nautical adventure.” Id. “Liability for a cruise ship operator
 thus hinges on whether it knew or should have known about the dangerous
 condition.” Id.
         Here, Causey has failed to allege facts showing that Royal Caribbean
 either knew or should have known about the dangerous condition of the toilet.
 Causey does not allege that Royal Caribbean had actual notice that the toilet
 was dangerous. Nor does she allege facts showing that Royal Caribbean had
 constructive notice of the dangerous condition. For example, she fails to allege
 facts showing that either a “defective condition existed for a sufficient period of
 time to invite corrective measures” or that “substantially similar incidents in
 which conditions substantially similar to the occurrence in question must have
 caused the prior accident.” Id. at 1178–79. Indeed, “constructive notice of a
Case 1:20-cv-23765-RNS Document 4 Entered on FLSD Docket 09/25/2020 Page 3 of 3




 risk cannot be imputed merely because a shipowner created or maintained the
 premises.” Id. at 1179.
        Because of this deficiency, the Court finds Causey has failed to state a
 claim upon which relief may be granted. The Court, therefore, dismisses her
 complaint, but without prejudice and with leave to amend. To the extent
 Causey believes she can address the deficiencies in her complaint, she must
 file an amended complaint, consistent with this order, on or before October
 15, 2020. Causey is forewarned that if she fails to comply with this order, her
 complaint will be dismissed with prejudice.
        Additionally, the Court notes Causey has not alleged facts establishing
 the Court’s diversity jurisdiction. Accordingly, this case will proceed under the
 Court’s admiralty jurisdiction unless, in her amended complaint, Causey
 alleges facts establishing the diversity of the parties.
        In the meantime, while there is no operative complaint, the Court directs
 the Clerk to administratively close this case. Any pending motions are denied
 as moot.
        The Court directs the Clerk to mail a copy of this order to the Plaintiff at
 the address indicated below.
       Done and ordered, at Miami, Florida, on September 24, 2020.


                                              ______________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge

 Copy, via U.S. mail, to:
 Darlene Causey
 4538 Stemway Dr.
 New Orleans, LA 70126
